         Case 1:20-cv-00703-JPC Document 47 Filed 08/26/21 Page 1 of 1



                                                                                 ' -'·- ' - ,1- 'h.' 'c• r,
                                                                       ;,' - l , 1-
                                                                                    1
                                                                                                                          r
                                                                                                         , ! '\J11; \.,---, , !\., _. i _'.r
                                                                                                                                          r 1··'
                                                                                                                                             · ; 't , l_·.I
                                                                                                                                                        . --,1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
SHEIKH MUHAMMAD ALI,

                                   Petitioner,                        20 CIVIL 703 (JPC)

                 -against-                                              JUDGMENT

JEAN KING, et al.,

                                   Respondents.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated August 19, 2021, the Government's motion for

summary judgment is denied, and Ali's motion for summary judgment is granted. The BIA's

November 4, 2019 decision is vacated, and this matter is remanded to the BIA for further

proceedings consistent with the Opinion and Order; accordingly, the case is closed.

Dated: New York, New York
       August 26, 2021



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
